Citation Nr: 0212272	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  97-17 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
March 1981.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1997 rating decision 
by the Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In August 1998 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.  In January 1999 the 
Board remanded the case to the RO for additional development.

In March 2000, the Board issued a decision that denied the 
veteran's claim.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In April 2002, 
the Court reversed the March 2000 Board decision and remanded 
the case for readjudication.  This claim has been advanced on 
the docket pursuant to 38 C.F.R. § 20.900(c) (2001).  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of this appeal has been obtained.

2.  Schizophrenia was manifested to a compensable degree 
within the first postservice year.


CONCLUSION OF LAW

Schizophrenia is presumed to have been incurred in service.  
38 U.S.C.A. §§ 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows satisfactory compliance with the notice and 
duty to assist provisions of the Veterans Claims Assistance 
Act of 2000 and related VA regulation.  38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159). 

Background

The veteran's service medical records are not available.  
Service records include the veteran's DD 214 which indicates 
discharge from service in March 1981 under the separation 
authority of Chapter 5, AR 635-40.  The narrative reason for 
separation was physical disability, EPTS, medical board.

A March 1981 Long Beach VA Medical Center admission summary 
and staff evaluation noted the veteran had been recently 
discharged from service following a 3 month period of 
hospitalization for schizophrenia, paranoid type.  The 
diagnosis was schizophrenia, paranoid type.

VA medical records dated from September 1994 to November 1996 
show treatment for schizophrenia and depression.  An August 
1996 private medical report noted the veteran's present 
diagnosis was schizophrenia, residual type.  It was noted the 
veteran had been a client of the Mental Health Service since 
March 1992.

In an October 1996 statement the veteran reported he was 
hospitalized and treated for schizophrenia from approximately 
January 1981 to March 1981 at the Madigan Army Medical 
Center.  He also stated that after discharge he received day 
treatment at the Long Beach VA Medical Center for 
approximately 6 months, and that he received treatment at a 
hospital in Detroit, Michigan, from March to June 1983.

An October 1996 private medical report noted the veteran had 
been diagnosed with schizophrenia, paranoid type, in 1981.  
It was also noted that he had been hospitalized in 1981, 
1983, and in 1985.

At his personal hearing the veteran stated service connection 
was warranted for his psychiatric disorder because he was 
hospitalized and treated for schizophrenia during active 
service and because the disorder continued to date.  
Transcript, p. 4 (August 1998). 

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (2001).  Service connection for a 
psychosis may be established if it is shown to be present in 
service or manifest to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2001).

The veteran is considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304 (2001).

In this case, the Court has found that the presumption of 
soundness has not been rebutted, as there is no clear and 
unmistakable evidence that the veteran's schizophrenia 
existed prior to service.

It is unclear from the current record whether schizophrenia 
was present during the veteran's period of active duty.  
However, since the veteran was hospitalized with 
schizophrenia in March 1981, within days of his discharge 
from service, it is demonstrated that schizophrenia was 
manifested to a compensable degree within the first 
postservice year.  Subsequent medical records indicate that 
the current diagnosis remains schizophrenia.  Based upon the 
foregoing, the veteran is entitled to service connection for 
schizophrenia.


ORDER

Entitlement to service connection for schizophrenia is 
granted.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

